Citation Nr: 0415601	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected chronic hepatitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied the veteran's 
claims of entitlement to service connection for depression as 
secondary to service-connected chronic hepatitis and to a 
disability rating in excess of 30 percent for chronic 
hepatitis.  The veteran disagreed with this decision in March 
2003.  In a statement of the case issued to the veteran and 
his service representative in April 2003, the RO concluded 
that no change was warranted in the denial of the veteran's 
claim of entitlement to service connection for depression as 
secondary to service-connected chronic hepatitis.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in April 2003.

It is noted that the issue of entitlement to a disability 
rating in excess of 30 percent for chronic hepatitis is 
addressed in the REMAND portion of this decision below.  As 
set forth below, the appeal on this issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's complained of depression is not proximately 
due to or the result of his service-connected chronic 
hepatitis.


CONCLUSION OF LAW

Service connection for depression as secondary to service-
connected chronic hepatitis has not been established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate the currently appealed claim of 
entitlement to service connection for depression as secondary 
to service-connected chronic hepatitis.  In letters dated in 
August and November 2002, prior to the adjudication of the 
claim, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claim, and the need 
to advise VA of or submit any records he wanted considered.  
In response, the veteran submitted a statement from his 
private physician opining on the etiology of the veteran's 
depression.  

Additionally, the veteran and his representative also were 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to service connection for depression as secondary 
to chronic hepatitis.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service treatment 
records, including VA and private medical records and 
examination reports.  The veteran also was provided with a VA 
mental disorders examination in October 2002, and a copy of 
this examination report has been associated with the 
veteran's claims folder.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for depression as secondary 
to service-connected chronic hepatitis poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

A detailed review of the veteran's service medical records 
indicates that, at his enlistment physical examination in 
December 1955, clinical evaluation of the veteran revealed 
that he was psychiatrically normal.  He was found qualified 
for enlistment in to active service.

A review of the veteran's service medical records does not 
indicate any in-service history, diagnosis, or treatment of 
depression.

The veteran reported no history, diagnosis, or treatment of 
depression at his separation physical examination in March 
1959.  Clinical evaluation of the veteran revealed that he 
was psychiatrically normal, and he was found qualified for 
separation from service.

In a statement received at the RO in August 2002, the veteran 
(through his service representative) filed a claim of 
entitlement to service connection for depression as secondary 
to service-connected chronic hepatitis.  In a statement 
received at the RO in September 2002, the veteran reported 
that he was being treated for depression due to frustration 
at being constantly tired, nauseated, and unable to perform 
physical tasks.  He reported that he had lived with fatigue 
and nausea since being diagnosed with chronic hepatitis 
during service.  

A review of the veteran's VA treatment records for the period 
of April to August 2002 indicates that, on VA mental health 
treatment in August 2002, the veteran reported that he was 
depressed.  He stated that, "If I go out I feel 
uncomfortable and my heart races."  He also stated that he 
had no interest in things that usually interested him, was 
sleeping poorly, had been isolative in his room.  He denied 
severe depression and suicidality.  He stated further that he 
had poor energy, and experienced anxiety and "jumpiness," 
but he denied hallucinations and delusions.  The veteran's 
Global Assessment of Functioning (GAF) score was 60, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, and school functioning.  The examiner's 
impressions included major depression, recurrent, and 
generalized anxiety disorder with occasional panic attacks.

In October 2002, the veteran submitted a statement from 
B.R.R., M.D., in support of his claim.  In this statement, 
this physician stated that he had been treating the veteran 
for the previous 20 years and that during that time the 
veteran had several bouts of nausea, fatigue, and jaundice.  
He also stated that this chronic condition had lead to 
depression and anxiety and an irregular heart beat or rapid 
heart rate due to panic attacks or anxiety.  He contended 
that the veteran's chronic fatigue and nausea stemmed from 
"the liver disease brought on by using carbon tetrachloride 
which causes permanant [sic] liver conditions."  He further 
stated that the veteran's anxiety and depression stemmed from 
constantly not feeling well and not being active in things 
that he used to do.  

On VA mental disorders examination at VAMC University Drive 
in October 2002, the veteran complained that did not feel 
well and he was fatigued and depressed because of his 
service-connected chronic hepatitis.  The VA examiner stated 
that the veteran's claims file had been reviewed.  The 
veteran reported a psychiatric history that included 
treatment for generalized anxiety disorder and panic disorder 
without agoraphobia in the 1980's and treatment at the VA 
Medical Center on four occasions for anxiety and depression.  
The veteran reported that he had been diagnosed with major 
depressive disorder, recurrent, and generalized anxiety 
disorder with occasional panic attacks.  The VA psychologist 
stated that the veteran had related his psychiatric history 
to his apparent history of hepatitis "in a very circuitous 
and at times illogical way."  The veteran reported that he 
had experienced bloating, nausea, and general fatigue every 
spring since his separation from service, although he could 
not explain why these complaints were seasonal in nature.  He 
also reported that the spring season caused him to be anxious 
and depressed and required that he take time off of work 
every spring.  The veteran contended that his service-
connected chronic hepatitis was the basis for his anxiety 
attacks, panic attacks, and apparent agoraphobia.  The VA 
examiner noted that the veteran was obsessed with his 
physical well-being and physical symptoms and that, although 
the veteran had been prescribed various medications to treat 
these symptoms, he generally found something wrong with each 
of them and related this to the fact that his liver was not 
processing medication properly.  This examiner stated that 
the veteran "had a preoccupation with his physical well-
being" and was "obsessed with his somatic symptoms."  He 
also stated that the veteran was convinced that he suffered 
from "classic anxiety symptoms and depression" that were 
not, in fact, specifically related to any physical condition.   
The veteran claimed that he could do little around the house 
and spent most of his time in his room.  The VA examiner also 
noted that the veteran "has been described by others and 
seen by this examiner as someone who is preoccupied with his 
somatic complaints."  

Mental status examination of the veteran in October 2002 
revealed no signs or symptoms of psychosis, normal speech, 
relevant, coherent, and goal-directed thoughts, a responsive 
and reasonably well modulated affect, and intact memory and 
intellect.  The veteran had a generally euthymic (or joyful) 
mood, although he reported feeling somewhat depressed and 
frustrated over the fact that he had multiple physical 
symptoms all of which he specifically related to hepatitis A 
and B.  However, the VA examiner stated that, "records seem 
to indicate that he has a somatic preoccupation that may well 
be psychogenic in origin."  The veteran described symptoms 
consistent with an anxiety disorder with periodic panic 
attacks along with mild agoraphobia and a depressive disorder 
with somatic preoccupation.  The VA examiner noted that the 
veteran was looking for an explanation for his physical 
symptoms and seized upon his medical history of apparent 
hyperbilirubinemia (or an abnormally large amount of 
bilirubin in the circulating blood resulting in clinically 
apparent icterus or jaundice) as an explanation for his 
physical symptoms.  This examiner also noted that there were 
major impediments to the veteran's insight and judgment, 
especially with regard to the nature and origin of his 
physical symptoms.  He concluded that the veteran had 
features of depression and anxiety as well as marked somatic 
preoccupation with his physical condition, but that the 
symptoms of depression and anxiety were not secondary to or 
caused by the veteran's medical condition and the severity of 
his psychiatric symptoms did not render the veteran 
unemployable.  The veteran's GAF score was 70, indicating 
some mild symptoms or some difficulty in social, 
occupational, and school functioning, but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.  The diagnoses included 
generalized anxiety disorder with agoraphobia, panic attacks 
and depressive symptoms, which the examiner stated were 
unrelated to medical problems or active service.

On VA liver examination in December 2002, the examiner 
concluded, after examining the veteran, conducting tests, 
reviewing the claims file, and specifically considering Dr. 
B.R.R.'s statement, that the veteran does not currently 
suffer from hepatitis.  The examiner noted that the fatty 
changes on prior liver biopsies are not related to past 
exposure to hepatitis and that the veteran's Gilbert's 
syndrome, evidenced by a history of elevated bilirubin, is 
congenital and not related to the past history of hepatitis.  
The examiner also stated that the complaints of nausea and 
heartburn are not likely to be related to the past history of 
hepatitis.

In the veteran's Notice of Disagreement filed by his service 
representative in March 2003, it was contended that the 
veteran's ongoing symptoms of depression were part of his 
ongoing service-connected chronic hepatitis.  In a statement 
submitted by the veteran to the RO that same month, the 
veteran disputed the conclusions reached in the October 2002 
VA examination.  He stated that his anxiety attacks had 
worsened in the past several years and that he had suffered 
from constant anxiety, depression, nausea, "stomach 
problems," and fatigue since his separation from service.  
Finally, in a statement attached to the veteran's VA 646, 
"Statement of Accredited Representative In Appealed Case," 
received at the RO in May 2003, his service representative 
disputed the results of the veteran's October 2002 VA 
examination.


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for depression as secondary to his service-connected chronic 
hepatitis.

At the outset, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Finally, service connection 
will be established for all disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  The secondary condition shall be 
considered part of the original condition.  38 C.F.R. § 3.310 
(2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for depression as 
secondary to service-connected chronic hepatitis.  At the 
outset, the Board notes that the evidence of record does not 
indicate - and the veteran does not contend - that depression 
was incurred in or aggravated by active service.  In this 
regard, the evidence demonstrates that the veteran was first 
treated for depression many years after his separation from 
service.  

The veteran and his service representative have maintained 
throughout the pendency of this appeal that he incurred 
depression as a result of being diagnosed with chronic 
hepatitis during service and as a result of being treated for 
this chronic condition since his separation from service.  
However, after weighing all of the evidence, the Board finds 
that the probative evidence is against the claim.    

The Board notes that the VA examiner in October 2002 
specifically found that although the veteran was preoccupied 
with his physical symptoms, neither his depression nor his 
anxiety symptoms were related to any medical condition, to 
specifically include service-connected chronic hepatitis, or 
to any aspect of the veteran's active service.  The examiner 
further stated that the diagnosed generalized anxiety 
disorder with agoraphobia, panic attacks and depressive 
symptoms were unrelated to medical problems or service.  The 
Board finds this opinion to be the most probative and 
entitled to great weight.  In this regard, the Board notes 
that the opinion was provided following a review of the 
claims file and examination of the veteran.  The opinion is 
further bolstered by the findings on subsequent VA liver 
examination showing no current hepatitis, and by the private 
clinical records from Dr. B.R.R. which reveal no diagnosis of 
any chronic liver disability.  It is axiomatic that 
depressive symptoms cannot be due to hepatitis when the 
evidence fails to currently show hepatitis. 

The Board acknowledges the October 2002 letter from Dr. 
B.R.R., the veteran's private family practitioner, concerning 
a medical relationship between the veteran's claimed 
depression and his service-connected chronic hepatitis.  
However, the Board finds this opinion to be entitled to very 
little weight.  Specifically, the physician noted that the he 
believed the veteran's fatigue and nausea stem from the liver 
disease brought on by using carbon tetrachloride which causes 
permanent liver conditions.  However, the veteran is service 
connected for infectious hepatitis, not liver disease due to 
chemical exposure.  Furthermore, the service medical records 
specifically concluded that his illness in service was the 
result of infectious hepatitis, not the result of carbon 
tetrachloride exposure, and confirmed the conclusion by liver 
biopsy.  More importantly, the private treatment records from 
this physician for the period from December 1998 to December 
2002 reveal no diagnosis of any current, chronic liver 
disease.  In summary, the Board finds that the physician's 
opinion is not supported by the other evidence of record, 
including his own clinical records.  

The Board acknowledges the representative's argument that a 
psychologist's opinion should be entitled to less weight than 
a medical doctor.  However, in the instant case, the Board 
finds that simply because the VA examiner is a psychologist 
and the veteran's private physician is a medical doctor does 
not entitle the private physician's opinion to greater 
weight.  The Board finds that a psychologist (a specialist in 
the study of behavior and related mental and physiologic 
processes) is at least as qualified, if not more so, in 
addressing issues related to mental disorders than a family 
practitioner.  In any event, the Board has already explained 
the reasons for assigning more weight to the VA examination 
than to Dr. B.R.R.'s opinion.  

As a final matter, the Board notes that the 30 percent 
(protected) evaluation currently assigned to the veteran's 
service-connected chronic hepatitis under the former rating 
criteria for evaluating hepatitis found in the VA Schedule 
for Rating Disabilities, included symptoms like fatigue and 
anxiety associated with liver damage. See 38 C.F.R. § 4.115, 
Diagnostic Code 7345 (2000).  The Board observes that, in 
rating any disability, "[t]he evaluation of the same 
disability under various diagnoses is to be avoided.... Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestations under different diagnoses, are to be 
avoided."  38 C.F.R. § 4.14 (2003).  The assignment of more 
than one rating for the same disability constitutes 
impermissible "pyramiding" of benefits.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  The critical element in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disabilities.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  

To the extent that the veteran contends on appeal that he is 
entitled to service connection for different manifestations 
(liver damage and depression or fatigue and anxiety) of the 
same disability - chronic hepatitis, given that granting 
service connection for different manifestations of the same 
chronic disability constitutes impermissible pyramiding of 
benefits, and given that the 30 percent evaluation currently 
assigned to the veteran's service-connected chronic hepatitis 
provides compensation for symptoms like fatigue and anxiety, 
a separate rating for these symptoms would not be in order in 
any event..   

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
depression as secondary to service-connected chronic 
hepatitis.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for depression as secondary 
to service-connected chronic hepatitis is denied.


REMAND

With respect to the claim of entitlement to a disability 
rating in excess of 30 percent for chronic hepatitis, the 
Board notes that, when the veteran's service representative 
filed a Notice of Disagreement at the RO in March 2003, it 
was noted that the veteran specifically disagreed with the 
February 2003 rating decision "denying an increase in 
service-connected hepatitis due to ongoing issues of 
depression.  It is felt the ongoing symptoms of depression 
are part and parcel of ongoing hepatitis problems."  The RO 
interpreted this statement as a disagreement only with the 
denial of the veteran's claim of entitlement to service 
connection for depression as secondary to service-connected 
chronic hepatitis and addressed this issue in a statement of 
the case issued to the veteran and his service representative 
in April 2003.  However, in a statement attached to his 
substantive appeal (VA Form 9) received at the RO in April 
2003, the veteran provided additional information concerning 
both his claimed depression and his service-connected chronic 
hepatitis.  And, in a statement attached to a VA Form 646 
received at the RO in May 2003, the service representative 
specifically contended that the veteran's service-connected 
chronic hepatitis had worsened and that he was entitled to a 
disability rating in excess of 30 percent for service-
connected chronic hepatitis.  

Based on a review of these statements, the Board finds that, 
taken together, they constitute a valid notice of 
disagreement with respect to the issue of entitlement to a 
disability rating in excess of 30 percent for chronic 
hepatitis.  In that regard, the RO must furnish the veteran a 
statement of the case which addresses this issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
Accordingly, the issue of entitlement to a disability rating 
in excess of 30 percent for chronic hepatitis is remanded to 
the RO for the issuance of a statement of the case and any 
further development as may be necessary regarding the denial 
of that claim.

In view of the above, this case is REMANDED for the following 
actions:

The RO must furnish the veteran and his 
service representative a statement of the 
case on the issue of entitlement to a 
disability rating in excess of 30 percent 
for chronic hepatitis.  The RO should 
return this issue to the Board only if 
the veteran perfects an appeal by filing 
a timely substantive appeal in full 
accordance with 38 U.S.C.A. § 7105 (West 
Supp. 2002).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



